IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2170 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 53 DB 2015
           v.                   :
                                :           Attorney Registration No. 51520
MARTIN S. WEISBERG,             :
                Respondent      :           (Out Of State)


                                      ORDER


PER CURIAM


       AND NOW, this 4th day of June, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated May 13,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Martin S. Weisberg is suspended on consent from the Bar of this

Commonwealth for a period of one year, and he shall comply with all the provisions of

Pa.R.D.E. 217.